FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STATE OF CALIFORNIA, ex rel.             
Edmund G. Brown, Jr.,
                  Plaintiff-Appellant,
                  v.
SAFEWAY, INC., a Safeway                        No. 08-55671
Company doing business as Vons;
ALBERTSON’S, INC.; RALPHS                        D.C. No.
                                             2:04-cv-00687-AG-
GROCERY COMPANY, a division of
the Kroger Company; FOOD 4 LESS                      SS
FOOD COMPANY, a division of the
Kroger Company; VONS COMPANIES
INC., an indirect, wholly owned
subsidiary of Safeway, Inc.,
              Defendants-Appellees,
                                         

STATE OF CALIFORNIA, ex rel.             
Edmund G. Brown, Jr.,
                  Plaintiff-Appellee,
                 v.
SAFEWAY, INC., a Safeway                        No. 08-55708
Company doing business as Vons;                   D.C. No.
ALBERTSONS, INC.; RALPHS GROCERY            2:04-cv-00687-AG-
COMPANY, a division of the Kroger                    SS
Company; FOOD 4 LESS FOOD
                                                  ORDER
COMPANY, a division of the Kroger
Company; VONS COMPANIES INC.,
an indirect, wholly owned
subsidiary of Safeway, Inc.,
              Defendants-Appellees.
                                         
                              2655
2656         STATE OF CALIFORNIA v. SAFEWAY, INC.
                   Filed February 11, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

   Judges Bybee and Murguia did not participate in the delib-
erations or vote in this case.